Case 8:20-cv-01268-JLS-KES Document 43 Filed 01/12/21 Page 1 of 2 Page ID #:203



                             UNITED STATES DISTRICT COURT
                                                                                JS-6
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. 8:20-cv-01268-JLS-KES                                     Date: January 12, 2021
 Title: Janeen Giusti v. FCA US LLC et al

  Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

              Melissa Kunig                                         N/A
              Deputy Clerk                                     Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANTS:

              Not Present                                      Not Present

 PROCEEDINGS: (IN CHAMBERS) ORDER (1) GRANTING MOTION TO
              REMAND (Doc. 17) AND (2) DENYING AS MOOT MOTION
              TO STRIKE (Doc. 22)

        Before the Court is Plaintiff’s Motion to Remand (MTR, Doc. 17) and
 Defendant’s Motion to Strike the First Amended Complaint (MTS, Doc. 22). Neither
 party opposed the other’s motion. The Court finds this matter appropriate for decision
 without oral argument, and the hearing set for January 15, 2021, at 10:30 a.m. is
 VACATED. Fed. R. Civ. P. 78(b); C.D. Cal. L.R. 7-15. For the following reasons, the
 Court GRANTS Plaintiff’s Motion to Remand and DENIES AS MOOT Defendant’s
 Motion to Strike.
        Plaintiff moved to remand this case on July 30, 2020, with a hearing set for
 January 15, 2021 based on stipulation of the parties. (See Order Continuing Motion
 Hearings, Doc. 42). The local rules require oppositions to be filed no later than twenty-
 one days before the motion hearing. C.D. Cal. L.R. 7-9. The rules further provide that,
 except for motions for summary judgment, “[t]he failure to file any required document . .
 . may be deemed consent to the granting or denial of the motion.” C.D. Cal. L.R. 7-12;
 see also Korkotyan v. FCA US LLC, No. 2:19-CV-07384-ODW-PLAx, 2019 WL
 5260471, at *1 (C.D. Cal. Oct. 15, 2019) (granting motion to remand based on
 defendant’s failure to timely file opposition); Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir.

 ______________________________________________________________________________
                            CIVIL MINUTES – GENERAL                          1
Case 8:20-cv-01268-JLS-KES Document 43 Filed 01/12/21 Page 2 of 2 Page ID #:204



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. 8:20-cv-01268-JLS-KES                                      Date: January 12, 2021
 Title: Janeen Giusti v. FCA US LLC et al

 1995) (upholding district court’s dismissal of an action based on plaintiff’s failure to
 oppose defendant’s motion to dismiss as required by local rules).
        Because Defendant has not filed an opposition to Plaintiff’s Motion to Remand,
 the Court GRANTS Plaintiff’s Motion to Remand pursuant to Local Rule 7-12.
 Defendant’s Motion to Strike is DENIED AS MOOT. The matter is hereby
 REMANDED to the Superior Court of California, County of Orange, Case No.: 30-
 2020-01142267-CU-BC-CJC, 700 Civic Center Drive West, Santa Ana, CA 92701.




                                                              Initials of Deputy Clerk: mku




 ______________________________________________________________________________
                            CIVIL MINUTES – GENERAL                          2
